April 3, 1915. The opinion of the Court was delivered by
The respondent gave to the appellant the following order:
"G. Sanders, treasurer Beaufort county. Order with D. Landreth Seed Co., Bristol, Pa. Beaufort, S.C. January 15, 1910. 200 sax cobblers, at $2.90; 20 sax Spaulding Rose, at $3.45; 20 bus. peas, Ameer, at $4.50; 50 no cuc extraordinary Spunc, 65 cents; 20 bu. beans, Red Valentine, $3.25; 1 No. Nelson, Kleckley Sweet N.C. Shipment December 20, 1909. Subject to revision or cancellation till November 1, 1909. (Signed) v. V. Vansant. July 22, 1909."
The order was written on the official stationery of Mr. Sanders, but it was for his private use. The goods were shipped to appellant's agents in Savannah, Ga., in carload lots and the potatoes intended for Mr. Sanders were there separated and reshipped to appellant at Beaufort, S.C.
The bill of lading, with draft attached, was sent to a bank in Beaufort, to order notify Gustave Sanders. Mr. Sanders paid the draft and took the bill of lading to the transportation company and took possession of the potatoes and sent them to his farm. Comparatively few came up and this action is brought to recover damages for the defective seed potatoes.
There is testimony tending to show that the potatoes were in bad condition when Mr. Sanders took charge of them, and that he knew it. The defendant in its answer admitted that the price was sound, but alleged that it had delivered a sound article. That the plaintiff had every opportunity to inspect the potatoes, and, after inspection, accepted them. That the sale was without any warranty and that the defendant is not liable for the failure of the potatoes to germinate. *Page 393 
The invoice, and it is said the bill of lading, contains the following:
"Invoice offered in evidence marked Exhibit `B.'
 Exhibit `B' HDE.
The D. Landreth Seed Co. Burnet Landreth, President; give no warrant, express or Burnet Landreth, Jr., Treas.; implied, as to description, S. Phillips Landreth, Sec'y. quality, productiveness, or any
other matter of any seeds they Bloomdale Seed Farms, send out, and they will not be Bristol, Pa., Jan. 5, 1910. in any way responsible for the Mr. Gustav Sanders, crop.                                    Beaufort, S.C.
If the purchaser does not Bought of D. Landredth accept the goods on these            Seed Co. terms, they are at once to beFounded 1784, Incorporated returned.                              1904.
In preparing onion sets and — packages.      — 220 bags. potatoes for shipment every                Boxes 36,300. possible care is taken to insure          ____ crates ____ bbls. safe carriage and delivery, but Garden Seed Farmers and the precarious nature of such        Merchants. articles make it necessary that we should call the attention of our
customers to the fact that after delivery in good order to transportation company (which thereupon becomes the agent of consignee), our responsibility ceases, and the risk of safe carriage, delays or carriers, and damage from any cause whatever must be assumed by the purchaser. No claim for damage will be allowed by us. Onion sets should be taken out of the barrels or crates as soon as received and spread out on a dry floor.
We do not guarantee safe carriage or delivery of goods. After shipment in good order, our responsibility ceases. Your recourse is upon the carrier. *Page 394 
 Shipped at Risk of Purchase.
No goods taken back. All claims must be made within five days.
All Orders Are Received Subject to Results of Crops.
Net cash, due on date of shipment, subject to draft at sight.
Potatoes:

   130 sacks Irish Cobblers @ $2.90 ..... $377 00
    20 sacks Spaulding Rose @ $3.45 .....   69 00
    70 sacks Sunlight @ $2.90 ...........  203 00  $649 00
Freight 36,300 lbs. Bristol to Beaufort @ 29c ..     75 87
                                                  --------
Less freight Savannah @ 10c sack ................. $ 22 00
                                                  --------
                                                   $702 87

These goods are shipped to order."
The testimony was conflicting. The jury found for the plaintiff, and from the judgment entered upon their verdict the defendant appealed.
The following are the exceptions:
"There was no testimony tending to show that the defendant was responsible for the quality of the seed furnished the plaintiff or for its productiveness or for the crop, and the evidence showed that the defendant had expressly disclaimed any such responsibility."
The weak place in appellant's case is that very disclaimer of responsibility for the quality of goods furnished. The attack was on the quality. The general rule is, undoubtedly, that a sound price warrants a sound article. The effort to combine the order with the statement on the invoice and bill of lading as a matter of law must fail under MarlboroWholesale Grocery Co. v. Brooke, 70 S.C. 496,50 S.E. 186. In that case inspection was allowed before the payment of the draft and the permission was written on the bill of lading and yet this Court held that the purchaser *Page 395 
was not bound to exercise the permission. Here there was no such endorsement and the agent of the transportation company said, while he did not feel bound to allow goods to be opened by every one, he would probably have allowed the plaintiff to open and inspect, as he was a responsible man.
When the plaintiff first saw the potatoes (and we have seen that he was not bound to inspect) he had already paid the draft, taken the bill of lading and was then the owner of the goods. It is claimed by appellant that it was the duty of the respondent to notify the appellant of the defect at once. Whether the buyer is held to the disclaimer or not, the seller cannot escape the consequences of its own statements. That statement notified the appellant that the seller did not hold itself liable for defect in quality and no goods would be taken back. The appellant claims that it notified the respondent, time and again, that it denied liability for "quality" and it is in Court now strenuously maintaining the same thing.
The demand for reparation was refused in advance as a matter of right, and a party is not bound to ask a favor. The appellant claims he should have been given the opportunity to do that which he declared he would not do — "No goods taken back." If the appellant had shipped the potatoes to the respondent and he had received and paid for them, after he knew of the alleged defects, and nothing more appeared, a very different sort of a question would have been presented.
This exception cannot be sustained.
"Because the testimony offered on behalf of the plaintiff showed that the plaintiff had voluntarily accepted the seed potatoes, after examination, and had himself taken the risks of producing a crop therefrom."
We have seen that there was evidence to show that the respondent did not inspect, nor was the right to inspect accorded to him until after he had purchased them. *Page 396 
This exception cannot be sustained.
"There was no testimony before the jury to sustain the plaintiff's cause of action."
We have seen that there was such testimony and this exception is overruled.
"Because the presiding Judge erred in refusing to charge the defendant's first request to charge, which was as follows:
"`The jury are instructed that if they find from the evidence that the potatoes were in good condition, fit for the use for which purchased, when the same were shipped at the point of shipment, and that the same were purchased f. o. b. with draft against them, then as a matter of law, the title to the shipment passed to the purchaser, the plaintiff, when put on board for carriage to the point of destination, and the defendant would not be liable for any damages to the potatoes occurring during such shipment or after arrival at destination.'
"The error assigned being there was no admission in the answer which made it improper to charge this proposition, and the evidence showed that the shipment of these goods, which was accepted and agreed to by him, before or at the time of receiving these goods was f. o. b. point of shipment."
His Honor could not have charged that request, because the undisputed evidence is that, according to the law of this State, the defendant retained title and possession in itself until the goods arrived in Beaufort, S.C. and the draft was paid and the bill of lading turned over to the respondent.
This exception is overruled.
"Because the presiding Judge erred in leaving it to the jury to say in charging the defendant's fourth and fifth requests to charge and in his general charge that there was any contract between the parties that there should be no warranty of the seed furnished by the plaintiff to defendant. *Page 397 
The error assigned being that such contract was shown by undisputed evidence in the case, and the defendant was, therefore, entitled to have its request to charge, without the modification made by the presiding Judge."
Under the case of Marlboro Wholesale Grocery Co. v.Brooke, 70 S.C. 496, 50 S.E. 186, Judge Bowman could not have made the charge.
This exception is overruled.
In its argument in reply, the appellant raises the question of measure of damages. The measure of damages was not in issue on Circuit nor by exception to this Court.
The judgment appealed from is affirmed.